PER CURIAM.
We affirm appellant’s conviction and with the exception of the trial court’s imposition of a three-year mandatory minimum sentence for possession of a firearm, we affirm the sentences imposed. The state concedes and we agree that the imposition of a three-year mandatory minimum sentence must be reversed for lack of a jury finding that appellant used or carried a firearm during the commission of the offenses. See State v. Tripp, 642 So.2d 728 (Fla.1994); State v. Overfelt, 457 So.2d 1385 (Fla.1984).
AFFIRMED IN PART; REVERSED IN PART.
DELL, KLEIN and PARIENTE, JJ., concur.